DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 3/1/2021.  Claims 1-20 are canceled. Claims 21-31 are added.  Accordingly, claims 21-31 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2021 and 11/22/2021 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ambient air sensor in at least claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show at least a PLC (programmable logic controller) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 21, the recitation of “...verifying that an air flow condition through the air-cooled condenser exists,” renders the claim unclear because it is unclear how an airflow condition of the condenser can be ascertained when structure to make such a determination has not been disclosed.  It appears that an air sensing switch is used at the evaporative media but not at the condenser.  Thus, there is a conflict between the claims and the disclosure.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
for examination purposes, the limitation has been interpreted as - - verifying that an air flow condition through an evaporative media exists - - for clarity.

Regarding Claim 22, the recitation of “...wherein the step of calculating a potential efficiency gain includes calculating a potential pre-cooled dry bulb temperature approach to a current wet bulb temperature,” renders the claim unclear because it is unclear what the limitation “...calculating a potential pre-cooled dry bulb temperature approach to a current wet bulb temperature,” means in the claim.  The language is found in the disclosure but no explanation is given as to how or what is meant by the limitation.  
Thus, one skilled in the art would not necessarily know the metes and bounds encompassed by the claim language.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 25, the recitation of “...wherein the step of activating the pre-cooling system includes energizing the pump,” creates an antecedent basis issue.  Please amend the claim to recite - - wherein the step of activating the pre-cooling system includes energizing a pump - - for clarity.

Regarding Claim 29, the recitation of “...wherein the step of activating the evaporative pre-cooling system includes verifying a minimum water level is present in a distribution pan of the evaporative pre-cooling system before activating the pump,” renders the claim unclear because it is unclear what is meant by “a minimum water level.”  
Thus, one skilled in the art would not necessarily know the metes and bounds encompassed by the claim language.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the step of activating the evaporative pre-cooling system includes verifying a 

Regarding Claim 30, the recitation of “...wherein the step of verifying a minimum water level includes receiving a signal from a water level sensing switch,” renders the claim unclear because it is unclear what is meant by “a minimum water level.”  
Thus, one skilled in the art would not necessarily know the metes and bounds encompassed by the claim language.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the step of verifying a 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 -27 and 29-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bourne et al. (US2002/0073720).

Regarding Claim 21, Bourne teaches a method for managing the operation of an evaporative pre-cooling system for treating ambient air flowing into a coil of an air-cooled condenser [0040; 0041; where the method is implemented], the method comprising: verifying that an air flow condition through an evaporative media [37] exists [0031]; 
verifying a set point condition has been reached, wherein the set point condition includes calculating a potential efficiency gain for current ambient conditions [0030; 0031; where when a setpoint temperature is reached the system can pre-cool the air]; 
after the air flow condition has been sensed and the set point condition has been verified, activating the evaporative pre-cooling system to deliver water to the evaporative media such that the ambient air passing through the evaporative media is wetted and cooled [0040-0043].

Regarding Claim 22, as best understood, Bourne teaches the invention of Claim 21 above and Bourne teaches wherein the step of calculating a potential efficiency gain includes calculating a potential pre-cooled dry bulb temperature approach to a current wet bulb temperature [0032; where efficiency of the system is determined].

Regarding Claim 23, Bourne teaches the invention of Claim 21 above and Bourne teaches where the set point condition is a function of a calculated consumption of water through evaporation [0031].



Regarding Claim 24, Bourne teaches the invention of Claim 21 above and Bourne teaches wherein the step of verifying a set point condition includes receiving a signal from an ambient air sensor [0030; where operation of the system is determined with respect to ambient air sensor 41].

Regarding Claim 25, Bourne teaches the invention of Claim 21 above and Bourne teaches wherein the step of activating the pre-cooling system includes energizing the pump [32; 0040; 0041].

Regarding Claim 26, Bourne teaches the invention of Claim 21 above and Bourne teaches wherein the step of activating the pre-cooling system includes energizing a normally closed supply water valve [27] to an open position and energizing a normally open drain valve [156] to a closed position [0040; 0041].

Regarding Claim 27, Bourne teaches the invention of Claim 26 above and Bourne teaches wherein the positions of the supply water valve [27] and the drain valve [156] are controlled by a water level sensing switch [29; 0040; 0041].

Regarding Claim 29, Bourne teaches the invention of Claim 21 above and Bourne teaches wherein the step of activating the evaporative pre-cooling system includes verifying a minimum water level is present in a distribution pan of the evaporative pre-cooling system before activating the pump [0040; 0041].

Regarding Claim 30, Bourne teaches the invention of Claim 29 above and Bourne teaches wherein the step of verifying a water level includes receiving a signal from a water level sensing switch [29; 0040; 0041].
Regarding Claim 31, Bourne teaches the invention of Claim 21 above and Bourne teaches wherein the step of verifying an air flow condition includes receiving a signal from an air flow sensing switch [42; 0031].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne et al. (US2002/0073720) in view of Underwood (US2003/0000229).

Regarding Claim 28, Bourne teaches the invention of Claim 27 above but does not teach wherein the step of activating the pre-cooling system includes activating a UV light.
However, Karkhanis teaches an evaporative condensing system [0001] having where wherein the step of activating the pre-cooling system includes activating a UV light [fig. 4; 0062; Claim 10; where fig. 4 shows operation of the system and where Karkhanis teaches where a UV light is used during operation] for the obvious advantage of inhibiting the growth of microorganisms [claim 10].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morimoto to have wherein the step of activating the pre-cooling system includes activating a UV light in view of the teachings of Karkhanis in order to inhibit the growth of microorganisms.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763